DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of claims
Claims 1-3, 5-9, 11-14, 17, 19-24, and 26 are pending. Examiner notes the cancellation of claims 4, 10, 15, 16, 18, and 25.
Claim Objections
Claims 12, 17 are objected to because of the following informalities:
Claim 12 should be corrected to recite “the one or more bolt mounting bushes” in order to properly recite the limitation of the one or more bolt mounting bushes from claim 3. As such, claim 12 will be read as “wherein the one or more bolt mounting bushes each include[[s]] a cylindrical bush body having openings on opposite sides thereof”.
Lines 2-3 of claim 17 should be corrected to recite “manufacturing at least one mounting bush and a case bush and integrally coupling the at least one mounting bush and the case bush to a ball joint mounting case;” in order to properly recite the limitation of the at least one mounting bush.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the outer face of the bush body”. There is insufficient antecedent basis for this limitation in the claim. However, Examiner does recognize the recitation of “an outer face of the bush body” in claim 13. Therefore, it is unclear if Applicant intends for claim 14 to be dependent from claim 13 or not. For the purpose of this action, Examiner will interpret claim 14 as being dependent from claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR-20120045106A) in view of Ersoy et al. (US 7,938,417; hereinafter Ersoy) and Dicke et al. (US 2014/0210177; hereinafter Dicke).
Regarding claim 1, Kim discloses a ball joint (Fig. 1-7) comprising:
a ball stud including a ball (see Annotated Fig. 1 below); 
a ball joint mounting case (12) configured to accommodate the ball stud (as seen in the figures) and fastened to a suspension arm (it can be seen in the figures the mounting case is fastened to the suspension arm 1 via fasteners 14).

    PNG
    media_image1.png
    268
    303
    media_image1.png
    Greyscale

Annotated Figure 1
	Kim does not explicitly disclose of a bearing configured to enclose and support the ball of the ball stud; a case bush configured to accommodate a portion of the ball stud and the bearing; wherein the ball joint mounting case is configured to accommodate the case bush; the ball joint mounting case being made of a carbon-fiber reinforced plastic; and a case cap accommodated in the case bush.
Ersoy teaches of a similar ball joint (5; Fig. 1-11) for a suspension arm (1), wherein the ball joint comprises a bearing (27) configured to enclose and support a ball (30) of the ball stud (29), a metallic case bush (4; Col. 2 lines 34-35 state the case bush is metallic) configured to accommodate a portion of the ball stud and the bearing (see Fig. 9), a mounting case (comprising 1 and 13) that is configured to accommodate the case bush (see Fig. 9), and a case cap (28) accommodated in the case bush (see Fig. 9), wherein the case cap non-rotatably fixes the bearing in the case bush (see Col. 6 lines 24-26). Ersoy further teaches that the case bush includes a cylindrical bush body (see Annotated Fig. 2 below) having a bottom face and an opening on the opposite side of the bottom face (it can be seen in Annotated Fig. 2 that there is an opening receiving the ball stud opposite the bottom face), a circular rim (see Annotated Fig. 2) formed on the bottom face so as to extend radially outwards (as seen in Annotated Fig. 2; circular rim is formed on an upper portion of the bottom face), a corner portion protruding radially outward (see Annotated Fig. 2) formed at a predetermined portion of an outer face of the bush body, and a seating step (see Annotated Fig. 2) formed on an inner face of the case bush so as to protrude radially inwards such that the case cap is seated an supported on the seating step (as seen in Annotated Fig. 2).
Ersoy further teaches of a dust cover (32) configured to cover an upper portion of the case bush and an upper portion of the mounting case (see Fig. 9), with a ring clip (see Annotated Fig. 3 below) configured to fix the dust cover to the mounting case.

    PNG
    media_image2.png
    501
    818
    media_image2.png
    Greyscale

Annotated Figure 2

    PNG
    media_image3.png
    471
    669
    media_image3.png
    Greyscale

Annotated Figure 3
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings Ersoy, to have the ball joint comprise a bearing enclosing and supporting the ball of the ball stud, a metallic case bush with the taught structural features, wherein the case bush accommodates a portion of the ball stud and bearing, wherein the ball joint mounting case accommodates the case bush, a case cap accommodated in the case bush, a dust cover that covers upper portions of the case bush and mounting case, and a ring clip fixing the dust cover to the mounting case, as a means to provide a well-known ball joint bearing configuration that is accommodated within a case bush, with a case cap that secures and retains the bearing within the case bush, as well as a dust cover and ring clip to protect the ball joint from external contaminants.
Dicke (Fig. 1-6) teaches of a link arm (1) for a wheel suspension (see Abstract) that is configured to accommodate a ball joint (see 4, 5, 6, 7 in Fig. 4), which is made of a plastic (see Abstract) that is reinforced with carbon fibers (see [0017]), which offers high component strength of the arm (see [0013]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Dicke, to have the ball joint mounting case be made of a carbon fiber-reinforced plastic, in order to offer high component strength of the mounting case. 
Regarding claim 2, the combination of Kim, Ersoy, and Dicke further teaches wherein the ball joint further comprises a dust cover (32 of Ersoy) configured to cover an upper portion of the case bush (4 of Ersoy) and an upper portion of the ball joint mounting case (12 of Kim); and
a ring clip (see Annotated Fig. 3) configured to fix the dust cover to the ball joint mounting case (as taught by Ersoy claim 1).
Regarding claim 5, the combination of Kim, Ersoy, and Dicke further teaches wherein the case bush (4 of Ersoy) includes a cylindrical bush body having a bottom face and an opening on the opposite side of the bottom face (as taught by Ersoy in claim 1; see Annotated Fig. 2).
Regarding claim 11, the combination of Kim, Ersoy, and Dicke further teaches wherein a seating step (see Annotated Fig. 2) is formed on an inner face of the case bush (4 of Ersoy) so as to protrude radially inwards such that the case cap (28 of Ersoy) is seated and supported on the seating step (as taught by Ersoy in claim 1).
Claims 3, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ersoy and Dicke as applied to claim 1 above, and in further view of Kim (KR-100941723B1; hereinafter K2).
Regarding claim 3, while Kim discloses of bolts (14 of Kim) being used to join the ball joint mounting (12 of Kim) case to the suspension arm (1; see [0025] of Kim), they nor Ersoy or Dicke explicitly disclose wherein bolt mounting bushes are inserted into and integrally coupled to the ball joint mounting case.
K2 (Fig. 1-3) teaches of mounting bushes (31) for receiving bolts (see page 3 beginning at line 99 of the translated description) that are inserted and integrally coupled to a mount (100, as seen in Fig. 3), wherein the bolt mounting bush includes a cylindrical bush body having openings on opposite sides thereof (see Annotated Fig. 4 below), a rim integrally formed on an upper portion of an outer face of the bush body so as to extend radially outwards (as seen in Annotated Fig. 4), and one or more engagement protrusions formed on the outer face of the bush body which extend in a height direction and protrude radially outwards (as seen in Annotated Fig. 4), which serve to facilitate alignment and engagement of the bolts with the mount, so that the bolts may be fastened with the mount (see page 3 beginning at line 99 of the translated description).

    PNG
    media_image4.png
    458
    1073
    media_image4.png
    Greyscale

Annotated Figure 4
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of K2, to have bolt mounting bushes with the taught structural features, that are inserted and integrally coupled to the ball joint mounting case, as a means to facilitate alignment and engagement of the bolts when they are being used mount the case to the suspension arm.
Regarding claim 12, the combination of Kim, Ersoy, Dicke, and K2 further teaches wherein the one or more bolt mounting bushes (31 of K2) each include a cylindrical bush body having openings on opposite sides thereof (as taught by K2 in claim 3; see Annotated Fig. 4).
Regarding claim 13, the combination of Kim, Ersoy, Dicke, and K2 further teaches wherein a rim is integrally formed on an upper portion of an outer face of the bush body so as to extend radially outwards (as taught by K2 in claim 3; see Annotated Fig. 4).
Regarding claim 14, the combination of Kim, Ersoy, Dicke, and K2 further teaches wherein one or more engagement protrusions are integrally formed on the outer face of the bush body so as to extend in a height direction and protrude radially outwards (as taught by K2 in claim 3; see Annotated Fig. 4).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ersoy and Dicke as applied to claim 5 above, and in further view of Zivkovic (US 5,395,176).
Regarding claim 6, the combination of Kim, Ersoy, and Dicke further teaches wherein there is an outer face of the bush body (i.e. the outer surface of the bush body that has been taught by Ersoy in claim 1), but neither Kim, Erosy, nor Dicke explicitly disclose wherein there is a ring-shaped engagement protrusion formed on an upper portion of the outer face of the bush body so as to protrude radially outward.
Zivkovic teaches of a similar ball joint (Fig. 1) having a bushing (32) that receives a bearing (22, as seen in Fig. 1), wherein the bushing has a ring-shaped engagement protrusion formed on an upper portion of its outer face which protrudes radially outward (comprising 50, 51; see Annotated Fig. 5 below), serving to capture a lower end of a dust cover (56) that is vulcanized within the annular groove (51; see Col. 4 lines 35-40) of the engagement protrusion.

    PNG
    media_image5.png
    397
    668
    media_image5.png
    Greyscale

Annotated Figure 5
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Zivkovic, to have the case bush include a ring-shaped engagement protrusion formed on an upper portion of the outer face of the bush body so as to protrude radially outwards, such that the dust cover may be vulcanized within an annular groove of the engagement protrusion, as a further means to secure the dust cover to the ball joint.
Regarding claim 7, the combination of Kim, Ersoy, Dicke, and Zivkovic further teaches wherein a circular rim is formed on the bottom face so as to extend radially outwards (as taught by Ersoy in claim 1; see Annotated Fig. 2).
Regarding claim 8, the combination of Kim, Ersoy, Dicke, and Zivkovic further teaches wherein a corner portion protruding radially outward is formed at a predetermined portion of the outer face between the engagement protrusion and the rim (as taught by Ersoy in claim 1; see Annotated Fig. 2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ersoy and Dicke as applied to claim 1 above, and in further view of Kondoh (US 7,040,833), the publication Anodizing for Bonding Applications in Aerospace by Products Finished (https://www.pfonline.com/articles/anodizing-for-bonding-applications-in-aerospace/; hereinafter PF), and the publication Anticorrosion Paints & Coatings by NEI Corporation (https://www.neicorporation.com/products/coatings/anticorrosion-paints-coatings/; hereinafter NEI).
Regarding claim 9, Kim nor Ersoy or Dicke explicitly disclose wherein the case bush is formed of a steel material and treated with phosphoric acid anodizing, and the case bush is applied with a corrosion-resistant primer.
Kondoh teaches of a similar ball joint (Fig. 1-4) having a case bush (41), which receives a bearing (6) and a ball stud (2), and wherein the case bush is made of a steel material (Col. 3 lines 52-55, which enhances the strength of the casing (11) that the case bush is within (Col. 3 lines 52-55).
As the case bush, is metallic, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Kondoh, to have the case bush be formed of a steel material, as a means to enhance the strength of the ball joint casing that the case bush is within.
PF teaches of anodizing as a way to provide a superior surface on metals, which assists in the bonding of metals with a composite material (see 2nd full paragraph), wherein phosphoric acid anodizing is taught as the most widely used anodizing process (see 8th full paragraph).
Seeing as to how the case bush is formed of steel, and is to be accommodated within the ball joint mounting case, which is formed of a composite made from carbon fiber-reinforced plastic, it would be obvious to modify Kim with the teachings of PF, to treat the case bush with phosphoric acid anodizing, as in doing so would provide a superior surface, and enhance its bondability with the composite material that makes up the ball joint mounting case.
NEI teaches of a corrosion-resistant primer for steel (NANOMYTE® PM-101; see table titled NANOMTYE® Primers), which is able to offer steel corrosion protection by controlling the behavior of ions and molecules that compromise structural integrity (see paragraph under section titled Technology Benefits).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of NEW, to apply a corrosion-resistant primer on the steel case bush, as a means to protect against corrosion so as to preserve its structural integrity.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ersoy and K2.
Regarding claim 17, Kim discloses a method of manufacturing a ball joint (Fig. 1-7) comprising:
manufacturing a ball joint mounting case (12; it can be seen in the figures a mounting case has been manufactured); and
manufacturing a ball stud including a ball (see Annotated Fig. 1; it can be seen a ball stud has been manufactured).
Kim does not explicitly disclose of 
manufacturing at least one mounting bush and a case bush and integrally coupling the at least one mounting bush and the case bush to a ball joint mounting case; 
manufacturing a bearing and coupling the bearing to the ball stud so as to enclose the ball; and 
manufacturing a case cap and assembling by inserting the case cap into the case bush together with the assembly of the ball stud and the bearing.
Ersoy teaches of a similar ball joint (5; Fig. 1-11), wherein the ball joint comprises a case bush (4) that has been manufactured (as seen in the figures) and integrally coupled within a casing (comprising 1 and 13; Abstract states the casing is inserted into bore 3, see Fig. 8, of the casing), a bearing (27) that has been manufactured (as seen in the figures) and is coupled to a ball (30) of a ball stud (29) so as to enclose the ball (as seen in the figures); and manufacturing a case cap (28), wherein the case cap non-rotatably fixes the bearing in the case bush (see Col. 6 lines 24-26), and assembling by inserting the case cap into the case bush together with the assembly of the ball stud and the bearing (it can be seen Fig. 9 that the case cap is inserted within the case bush and is together with the ball stud and the bearing).
Ersoy further teaches of covering the ball stud with a dust cover (32) and then fixedly fitting a ring clip (see Annotated Fig. 3) on the dust cover.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Ersoy, to manufacture a case bush and integrally couple it with the ball joint mounting case, manufacture a bearing and couple the bearing the ball stud so as to enclosed the ball, manufacture a case cap and insert the case cap into the case bush together with the assembly of the ball stud and the bearing, and cover the ball stud with a dust cover and fixedly fit a ring clip onto the dust cover, as a means to provide a well-known ball joint bearing configuration that is accommodated within a case bush, with a case cap that secures and retains the bearing within the case bush, as well as a dust cover and ring clip to protect the ball joint from external contaminants.
K2 (Fig. 1-3) teaches of mounting bushes (31) that have been manufactured (as seen in the figures) for receiving bolts (see page 3 beginning at line 99 of the translated description) that are inserted and integrally coupled to a mount (100, as seen in Fig. 3), which serve to facilitate alignment and engagement of the bolts with the mount, so that the bolts may be fastened with the mount (see page 3 beginning at line 99 of the translated description).
	Seeing as to how Kim discloses of bolts (14) being used to join the ball joint mounting case to a suspension arm (1), it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of K2, to manufacture at least one mounting bush and integrally couple it to the ball joint mounting case, as a means to facilitate alignment and engagement of the bolts when they are being used to mount the case to the suspension arm.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ersoy and K2 as applied to claim 17 above, and in further view of Dicke and Lee et al. (KR-100619473B1).
Regarding claim 19, Kim nor Ersoy or K2 explicitly disclose wherein the ball joint mounting case is manufactured with a carbon fiber-reinforced plastic by a hot press molding method.
Dicke (Fig. 1-6) teaches of a link arm (1) for a wheel suspension (see Abstract) that is configured to accommodate a ball joint (see 4, 5, 6, 7 in Fig. 4), which is manufactured with of a plastic (see Abstract) that is reinforced with carbon fibers (see [0017]), which offers high component strength of the arm (see [0013]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Dicke, to have the ball joint mounting case manufactured with a carbon fiber-reinforced plastic, in order to offer high component strength of the mounting case. 
Lee (Fig. 1-16d) teaches of the manufacturing of a ball joint component (50) that is made of a carbon fiber-reinforced plastic (see the charge 70 that makes up the component in Fig. 3, comprising thermoplastic particles 80, as stated in [21], and carbon fibers 72a, as stated in lines 278-280 on page 7 of the translated description) via a hot press molding method (Fig. 7A-B show the pressing of molds 92, 94, wherein the molds are raised to the melting point temperature of charge 70, thereby forming the component; see lines 337-343 on page 9 of the translated description), which allows for the component to be manufactured simply and accurately by using near-net shape manufacturing that does not require additional processing (see lines 349-351 on page 9 of the translated description).
Seeing as to how the ball joint mounting case of Kim is manufactured of a carbon fiber-reinforced plastic, it would be obvious to modify Kim with the teachings of Lee, to have the ball joint mounting case be manufactured via a hot press molding method, allowing for the ball joint mounting case to be manufactured simply and accurately by using near-net shape manufacturing that does not require additional processing.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ersoy and K2 as applied to claim 17 above, and in further view of Dicke, Lee, and Boursier (US 2016/0332339).
Regarding claim 20, Kim nor Ersoy or K2 explicitly disclose wherein a charge is manufactured by using carbon chips, and the ball joint mounting case is manufactured by inserting the charge into a mold and applying heat and pressure to the charge.
Dicke (Fig. 1-6) teaches of a link arm (1) for a wheel suspension (see Abstract) that is configured to accommodate a ball joint (see 4, 5, 6, 7 in Fig. 4), which is manufactured with of a plastic (see Abstract) that is reinforced with carbon fibers (see [0017]), which offers high component strength of the arm (see [0013]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Dicke, to have the ball joint mounting case manufactured with a carbon fiber-reinforced plastic, in order to offer high component strength of the mounting case. 
Lee (Fig. 1-16d) teaches of the manufacturing of a ball joint component (50) that is made of a charge (70) that is a carbon fiber-reinforced plastic (thermoplastic particles 80, as stated in [21], and carbon fibers 72a, as stated in lines 278-280 on page 7 of the translated description, make up the charge), wherein the charge is inserted into a mold (92, 94) and heat and pressure are applied to the charge (molds 92, 94 are raised to the melting point temperature of charge 70, see lines 337-343 on page 9 of translated description, and then the pressure caused by the pressing of the molds together, as seen in Fig. 7A-B, thereby forms the component), which allows for the component to be manufactured simply and accurately by using near-net shape manufacturing that does not require additional processing (see lines 349-351 on page 9 of the translated description).
Seeing as to how the ball joint mounting case of Kim is manufactured of a carbon fiber-reinforced plastic, it would be obvious to modify Kim with the teachings of Lee, to have the ball joint mounting case be formed via a charge that is inserted into a mold, wherein heat and pressure are applied to the charge, allowing for the ball joint mounting case to be manufactured simply and accurately by using near-net shape manufacturing that does not require additional processing.
Boursier (Fig. 1-3) teaches of preforms (32f; i.e. charges) that are used to mold composite components (see Abstract), which are manufactured from chips (16) that are cut from a prepreg in the form of UD tape (12; see [0023]), wherein the UD tape is made of a mixture carbon fibers (see [0025]) and a thermosetting resin in the form of epoxy resin (see [0030]). The manufacturing of preforms (i.e. charges) from chips of UD prepreg provides the advantage of serving to reduce waste of material when compared to traditional molding practices that use Disontinuous Fiber Composites (DFC) sheet molding compounds (see [0012]).
Being that the ball joint-mounting case is manufactured via a charge that undergoes heat and pressure within a mold, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Boursier, to have the charge be made from chips that are cut from UD tape, wherein the chips contain a mixture carbon fibers and an epoxy resin, as such provides the advantage of reducing potential waste of materials when compared to traditional molding practices.
Regarding claim 21, the combination of Kim, Ersoy, K2, Dicke, Lee, and Boursier further teaches wherein the carbon chips (16 of Boursier) are cut from a prepreg (UD tape; 12 of Boursier) or a tow prepreg (as taught by Boursier in claim 20).
Regarding claim 22, the combination of Kim, Ersoy, K2, Dicke, Lee, and Boursier further teaches wherein the carbon chips (16 of Boursier) are made of a mixture of carbon fibers and an epoxy resin (as taught by Boursier in claim 20).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ersoy and K2 as applied to claim 17 above, and in further view of Ichikawa et al. (US 2016/0265584; hereinafter Ichikawa).
Regarding claim 23, the combination of Kim, Ersoy, and K2 further teaches a step of covering the ball stud with a dust cover (32 of Ersoy) and then fixedly fitting a ring clip on the dust cover (as taught by Ersoy in claim 17; see Annotated Fig. 3), but does not explicitly disclose wherein, in the step of covering the ball stud with the dust cover and then fixedly fitting the ring clip on the dust cover, lubricant is injected.
Ichikawa teaches of a similar ball joint (Fig. 1-8) comprising dust cover (140) that is fixedly attached to a casing (120) by a ring clip (141), wherein a lubricant (133) has been injected and applied to a ball stud (110) of the ball joint (see [0050]), wherein the lubricant allows for sliding of the ball (113) of the ball stud within a bearing (130; see [0036]), thereby improving movement within the ball stud within the ball joint and decreasing the amount of friction between the ball stud and the bearing.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Ichikawa, to inject lubricant within the ball joint before the dust cover is fixedly covering the ball stud, as a means to allow for sliding of the ball stud within the bearing, thereby improving movement of the ball stud and decreasing the amount of friction between the ball stud and the bearing.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ersoy and K2 as applied to claim 17 above, and in further view of Kondoh.
Regarding claim 24, Kim nor Ersoy or K2 explicitly disclose wherein, in the coupling the bearing to the ball stud so as to enclose the ball, lubricant is injected.
Kondoh teaches of a similar ball joint (Fig. 1-4) comprising a bearing (6) with a ball stud (2) that is received in the bearing, wherein the bearing has lubricant that has been injected within the bearing (see Col. 5 lines 46-50 state that grease reservoirs 6A of the bearing hold grease; i.e. a lubricant has been introduced between the bearing and ball stud), allowing for lubrication of the ball (4) of the ball stud entirely (see Col. 2 lines 34-39), and thereby improving the articulation of the ball stud within the bearing and decreasing the amount of friction between the bearing and the ball stud.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Kondoh, to have lubricant injected into the bearing before the ball stud is coupled to the bearing, as a means to lubricate the ball entirely, thereby improving articulation of the ball stud within the bearing and decreasing the amount of friction between the bearing and the ball stud.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ersoy and K2 as applied to claim 17 above, and in further view of Spence et al. (US 2005/0235476; hereinafter Spence).
Regarding claim 26, while the combination of Kim, Ersoy, and K2 shows an upper lip of the case bush that retains the case cap within the case bush (see Annotated Fig. 6 below), they do not explicitly disclose wherein, in the step of manufacturing the case cap and assembling by inserting the case cap into the bush together with the assembly of the ball stud and the bearing, the case bush is treated with swaging.

    PNG
    media_image6.png
    560
    741
    media_image6.png
    Greyscale

Annotated Figure 6
	Spence teaches of a similar ball joint (Fig. 1-6) having a case (12) with a lip (25) that is treated with swaging (see the process in Fig. 4A-C; see [0037]), thereby capturing the cap within the case (see [0037]).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kim with the teachings of Spence, to treat the upper lip of the case bush with swaging, as a means to capture the case cap within the case bush.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678